                                          Case 5:21-mc-80171-VKD Document 8 Filed 07/15/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     Kaifi, LLC ,                                      Case No. 21-MC-80171-SVK
                                                        Petitioner,                        ORDER REASSIGNING CASE
                                   5
                                                 v.
                                   6

                                   7     Apple, Inc.
                                                        Respondent.
                                   8

                                   9
                                              IT IS ORDERED that this case is reassigned to the Honorable Virginia K. DeMarchi in
                                  10
                                       the SAN JOSE division for all further proceedings. Counsel are instructed that all future filings
                                  11
                                       shall bear the initials VKD immediately after the case number.
                                  12
Northern District of California
 United States District Court




                                              All hearing and trial dates presently scheduled are vacated. However, existing briefing
                                  13
                                       schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge
                                  14
                                       to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior
                                  15
                                       briefing schedule. Other deadlines such as those for ADR compliance and discovery cutoff also
                                  16
                                       remain unchanged.
                                  17
                                       Dated: June 15, 2021
                                  18
                                  19

                                  20
                                                                                        Susan Y. Soong
                                  21                                                    Clerk, United States District Court

                                  22

                                  23

                                  24   A true and correct copy of this order has been served by mail upon any pro se parties.

                                  25

                                  26
                                  27

                                  28
